93 Ga. App. 741 (1956)
92 S.E.2d 726
SUNDY
v.
ALLGOOD.
36123.
Court of Appeals of Georgia.
Decided April 11, 1956.
H. Dale Thompson, for plaintiff in error.
W. W. Larsen, W. W. Larsen, Jr., Harold E. Ward, contra.
FELTON, C. J.
The bill of exceptions assigns error only upon a judgment overruling demurrers to the answer and cross-bill of the defendant. Held:
1. The judgment complained of is not a final judgment, and therefore cannot be reviewed by direct bill of exceptions. Accordingly, the motion to dismiss the writ of error must be sustained. Dove v. Maxwell, 184 Ga. 460 (1) (191 S.E. 916); Carver v. Bone, 73 Ga. App. 550 (37 S.E.2d 371).
Writ of error dismissed. Quillian and Nichols, JJ., concur.